Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon an oral stipulation entered into by and between counsel for the respective parties agreeing in substance -that export value is the proper basis for the determination of the value of the merchandise identified on the invoice as manufacturer’s No. 437 and that such export value was .79% Swiss francs per yard, less 3 per centum discount, plus packing.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified on the invoice as manufacturer’s No. 437, and that such value was .79% Swiss francs per yard, less 3 per centum discount, plus packing.
Judgment will be rendered accordingly.